Citation Nr: 0714320	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-00 244	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
malignant melanoma.

2.  Entitlement to an effective date earlier than May 18, 
2001, for the award of service connection for malignant 
melanoma.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel




INTRODUCTION

The veteran had active military service from May 1985 to June 
1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Wichita, Kansas.  In that decision, the RO awarded service 
connection for malignant melanoma.  The veteran is appealing 
the disability evaluation and the effective date that was 
assigned in that decision.


FINDINGS OF FACT

1.  The veteran's service-connected malignant melanoma has 
been manifested by a small, well-healed, stable, non-painful, 
superficial scar; no associated impairment or limitation of 
function has been shown.

2.  The veteran first filed a claim of service connection for 
a skin condition on May 18, 2001.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
malignant melanoma have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 7833 
(2006); 38 C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 
(2002).

2.  The assignment of an effective date earlier than May 18, 
2001, for the award of service connection for malignant 
melanoma is not warranted.  38 U.S.C.A. § 5110 (West 2002 & 
Supp. 2006); 38 C.F.R. § 3.400 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2006).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2006).  In addition, they define the obligation of VA with 
respect to its duty to assist a claimant in obtaining 
evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2006).  

The Board finds that all notification and development action 
needed to render a decision as to the issues on appeal has 
been accomplished.  Through May 2002 and July 2004 notice 
letters, the RO notified the veteran and his representative 
of the legal criteria governing the underlying service 
connection claim, including the criteria for assigning a 
disability rating and an effective date.  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  By a statement of the 
case (SOC) in October 2003, as well as a supplemental SOC in 
July 2004, the RO notified them of the evidence that had been 
considered in connection with his downstream elements and the 
bases for the denial of a higher rating or earlier effective 
date.  After each, they were afforded the opportunity to 
respond.  Hence, the Board finds that the veteran has 
received notice of the information and evidence needed to 
substantiate his claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the May 2002 and July 2004 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letters 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
The veteran was also told to send in any evidence in his 
possession that pertained to the claims.

Although the complete notice required by the VCAA was not 
provided until after the RO initially adjudicated the 
veteran's claims, "the appellant [was] provided the content-
complying notice to which he [was] entitled."  Pelegrini v. 
Principi, 18 Vet. App. 112, 122 (2004).  Consequently, the 
Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.  Additionally, the RO properly re-adjudicated the 
claims in July 2004, which followed the July 2004 notice 
letter.  See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Wichita, Kansas.  The veteran has also submitted records from 
multiple private treatment providers.  Additionally, in 
January 2003, the veteran was provided a VA examination in 
relation to his claim, the report of which is of record.  
Significantly, the veteran has not otherwise alleged that 
there are any outstanding medical records probative of his 
claims on appeal that need to be obtained.



II. Analysis

A. Initial Rating

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2006).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2006).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2006).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2006); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of a "staged rating" are required.  See 
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

The veteran's service-connected disability has been evaluated 
as noncompensably (zero percent) disabling under Diagnostic 
Code 7833, for "malignant melanoma."  38 C.F.R. § 4.118 
(2006).  Malignant melanoma that is not associated with the 
head, face, or neck, is rated as scars (Diagnostic 
Codes 7801-7805) or impairment of function.  A note following 
the criteria states that a 100 percent evaluation is to be 
assigned when a skin malignancy requires certain types of 
therapy and is recurrent or metastatic.  38 C.F.R. § 4.118 
(Diagnostic Code 7833).

Regarding scars, Diagnostic Code 7801 allows for a 10 percent 
rating, or higher, for scars, other than on the head, face, 
or neck, that are deep or that cause limited motion, which 
are an area exceeding 6 square inches (39 sq. cm.) or 
greater.  A note, following the criteria, defines a deep scar 
as one associated with underlying soft tissue damage.  
Diagnostic Code 7802 provides for a maximum 10 percent rating 
for scars, other than on the head, face, or neck, that are 
superficial and that do not cause limited motion with an area 
of 144 square inches (929 sq. cm.) or greater.  A note, 
following the criteria, defines a superficial scar as one not 
associated with underlying soft tissue damage.  Under 
Diagnostic Code 7803, a maximum 10 percent rating is 
warranted for unstable superficial scars.  A note, following 
the criteria, defines an unstable scar as one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  Diagnostic Code 7804 provides for a maximum 10 percent 
rating for superficial scars that are painful on examination.  
Under Diagnostic Code 7805, scars are to be rated on the 
basis of limitation of function of the affected part.  
38 C.F.R. § 4.118.

The Board notes that, during the pendency of the appeal and 
effective August 30, 2002, substantive changes were made to 
the schedular criteria for evaluating disabilities involving 
the skin.  67 Fed. Reg. 49,590-99 (July 31, 2002).  VA must 
consider the veteran's malignant melanoma claim under each 
set of criteria, with consideration of revised criteria no 
sooner than the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 15-16 (2003), rev'd on 
other grounds, 370 F.3d 1124 (Fed. Cir. 2004); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); Green v. Brown, 10 Vet. 
App. 111, 116-19 (1997).  See also VAOPGCPREC 3-2000 (Apr. 
10, 2000) and VAOPGCPREC 7-2003 (Nov. 19, 2003).  The RO has 
considered the veteran's claim in light of the former and 
revised criteria, and in the October 2003 SOC, the RO 
provided notice to the veteran of both sets of criteria.

Under the former criteria, scars not involving the head, 
face, or neck, or involving burns, were evaluated under 
Diagnostic Codes 7803-7805.  Diagnostic Code 7803 allowed for 
a 10 percent rating for a superficial, poorly nourished scar, 
with repeated ulceration.  Diagnostic Code 7804 provided for 
a 10 percent rating for a superficial scar, which was tender 
and painful on objective demonstration.  Finally, under 
Diagnostic Code 7805, scars were to be rated on the basis of 
limitation of function of the affected part.  38 C.F.R. 
§ 4.118 (2002).

A review of the medical evidence since the award of service 
connection reveals that the veteran had nodular malignant 
melanoma excised from his left upper back in September 2001 
by M.W.R., M.D.  The surgery was performed after a 
September 2001 skin biopsy showed that the lesion was 
malignant melanoma, which was the first instance that the 
veteran was diagnosed with the disability.  On a number of 
occasions subsequent to the surgery, the veteran visited his 
treating physician, H.I.E., M.D.  In all instances, the area 
concerning the melanoma was determined to be normal and there 
was no recurrence.  CT scans of the head, chest, abdomen, and 
pelvis in September 2001 were also negative for cancer.  The 
veteran has had several lesions and nevi removed since the 
original surgery, including from the scalp, none of which was 
cancerous.

In January 2003, the veteran underwent VA examination.  The 
examiner diagnosed the veteran with removed malignant 
melanoma of the left middle back.  On examination, there was 
evidence of a surgical excision and repair, which was a well-
healed scar.  No enlarged nodes were noted and no cutaneous 
lesions were suggestive of recurrent melanoma.  Although the 
veteran expressed concern about the future effect of the 
melanoma, the examiner reported that there were no visible 
physical problems at the time of the examination.

From December 2002 to July 2004, the veteran received regular 
treatment at the Wichita VAMC concerning his skin.  In an 
August 2003 treatment record, the excision site was examined.  
No recurrent melanoma was found.  The veteran complained of 
pain in his left shoulder.  An x-ray report of the left 
shoulder was normal.  In a July 2004 dermatology note, the 
excision site was again examined.  A 1.4 cm x 1 cm scar was 
found.  There was no pigmentation and it had a somewhat 
irregular shape.  It was noted that previous testing had not 
demonstrated recurrent melanoma.  The medical practitioner 
felt that future assessments would be necessary.

Based on the medical evidence, a compensable rating is not 
warranted under either the former or revised criteria since 
the award of service connection.  The excision scar on the 
veteran's left upper back has not been shown by objective 
evidence to be deep, unstable, painful, or of an area large 
enough to warrant a compensable rating.  See 38 C.F.R. 
§ 4.118 (Diagnostic Codes 7801-7804) (2006).  The scar has 
also not been shown to be poorly nourished, ulcerated, or 
tender or painful on objective demonstration.  See 38 C.F.R. 
§ 4.118 (Diagnostic Codes 7803, 7804) (2002).  Moreover, 
although the veteran has complained of pain in the left 
shoulder, there is no evidence of record indicating that the 
scar has caused any functional limitation of the back or left 
shoulder.  See 38 C.F.R. § 4.118 (Diagnostic Code 7805) 
(2006); 38 C.F.R. § 4.118 (Diagnostic Code 7805) (2002).  
Consequently, in view of the fact that a compensable rating 
may not be assigned under any of the former or revised 
diagnostic codes regarding scars, the melanoma has not 
impaired the function of the veteran's back or left shoulder, 
and the melanoma is not recurrent or metastatic, an initial 
compensable rating for malignant melanoma is not warranted.  
See 38 C.F.R. § 4.118 (Diagnostic Code 7833).

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that malignant melanoma reflects so exceptional or 
unusual a disability picture as to warrant the assignment of 
any higher evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1) (2006).  In this case, there is no 
evidence showing that the disability results in marked 
interference with employment (i.e., beyond that contemplated 
in the evaluation assigned), or frequent periods of 
hospitalization, or evidence showing that the disability 
otherwise renders impractical the application of the regular 
schedular standards.  In the absence of evidence of such 
factors as those outlined above, the criteria for invoking 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 157, 158-59 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the veteran's contentions and 
submitted internet research with regard to his claim for a 
higher initial rating for his service-connected malignant 
melanoma.  While the Board does not doubt the sincerity of 
the veteran's belief that his malignant melanoma is more 
severely disabling than it was initially rated, as a lay 
person without the appropriate medical training or expertise, 
he simply is not competent to provide a probative opinion on 
a medical matter-such as the severity of a current 
disability as evaluated in the context of the rating 
criteria.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), 
citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Moreover, while the submitted internet research pertains to 
melanoma in general, it does not contain any evidence 
specifically relating to the veteran's disability picture.  
The Board is cognizant of the veteran's concern that there 
might be metastatic progression of the melanoma; however, 
none has been shown at this point.  A higher rating based on 
that possibility may not be assigned.

For all the foregoing reasons, the Board finds that the claim 
for an initial compensable rating for malignant melanoma must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim a higher initial rating, that 
doctrine is not applicable.  See 38 U.S.C.A § 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2006); Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).

B. Effective Date

Generally, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation, or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim, or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110 (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 (2006).

Otherwise, under the applicable criteria, the effective date 
of an original award of compensation is the day after the 
veteran's discharge from service, if a claim is received 
within one year after separation from active duty; otherwise, 
it shall be the date of receipt of the claim, or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2)(i).

The claims file reflects a claim of service connection for 
"rashes" received by the RO on May 18, 2001.  The veteran 
was first diagnosed with malignant melanoma on September 6, 
2001.  The Board does not find that any of the evidence 
received by the RO prior to May 18, 2001, may reasonably be 
construed as a communication or action indicating an intent 
to apply for service connection (an informal claim) for a 
skin condition, to include malignant melanoma.  See 38 C.F.R. 
§ 3.155 (2006).  Here, the claim for service connection was 
not received by the RO within one year from the date of the 
veteran's separation from active service in June 1995.  
Because the date of claim is May 18, 2001, and the date the 
disability was first documented is September 6, 2001, the 
effective date assigned for the veteran's award of service 
connection for malignant melanoma can not be earlier than May 
18, 2001.  Even if entitlement arose prior to the date of 
claim, an earlier effective date would not be assignable 
because the effective date is controlled by the latter of 
those two occurrences.

Therefore, while the veteran contends that the effective date 
should be earlier than May 18, 2001, for his award of service 
connection for malignant melanoma, the Board finds that there 
is no evidentiary basis for the assignment of an effective 
date prior to this date, nor under any other provision of 
law.  As noted above, the governing legal authority is clear 
and specific, and VA is bound by it.  Here, the date of 
receipt of the veteran's claim for service connection was not 
within one year of his separation from service, and the date 
entitlement arose occurred later.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(b)(2)(i).



	(CONTINUED ON NEXT PAGE)




ORDER

An initial compensable evaluation for malignant melanoma is 
denied.

Entitlement to an effective date earlier than May 18, 2001, 
for the award of service connection for malignant melanoma is 
denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


